*448Thé Supreme Court affirmed the decree of the Orphans’" Court on January 31st, 1881, in the following opinion,
Per Curiam:
A careful consideration of the record in this case has failed to convince us that any injustice has been done to the appellants by the refusal of the Court below to surcharge the appellee. In determining not to convert immediately the stocks and other assets of the estate, which were investments made by the testator in his lifetime, the appellee acted in perfect good faith in the honest exercise of his best judgment, for a mistake in which it would be wrong to hold him personally responsible. The assignments fall with this, which is the principal one.
Decree affirmed and appeal dismissed at the costs of the appellants.